--------------------------------------------------------------------------------

Exhibit 10.1

AGENCY AGREEMENT

June 18, 2010

BE Resources Inc.
107 Hackney Circle
Elephant Butte, New Mexico
87935

Attention: Mr. David Q. Tognoni, President and Chief Executive Officer

Dear Sir:

The undersigned, MGI Securities Inc. (the “Agent”) understands that BE Resources
Inc. (the “Corporation”) proposes to create, issue and sell units (“Units”) of
the Corporation, subject to the terms and conditions set out below.

Upon and subject to the terms and conditions set forth herein, the Corporation
hereby appoints the Agent, and the Agent hereby agrees to act, as Agent to the
Corporation to effect the sale of up to 10,000,000 Units at a price of $0.30 per
Unit (the “Purchase Price”) on behalf of the Corporation on a commercially
reasonable best efforts agency basis to Purchasers (as hereinafter defined) in
the Designated Provinces (as hereinafter defined) and in such other
jurisdictions consented to by the Corporation where the Units may be lawfully
sold pursuant to the terms and conditions hereof (the “Offering”). The
Corporation acknowledges and agrees that the Agent shall not be under any
obligation whatsoever to purchase any of the Units, although the Agent may
subscribe for Units if it so desires.

Each Unit shall be comprised of one Common Share (as hereinafter defined) and
one-half of one Common Share purchase warrant (each whole Common Share purchase
warrant, a “Warrant”). Each Warrant shall entitle the holder thereof to purchase
one Common Share (a “Warrant Share”) at an exercise price of $0.50 at any time
before 5:00 p.m. (Toronto time) on the day that is twenty-four (24) months
following the Closing Date (as hereinafter defined) (the “Original Warrant
Expiration Date”), subject to adjustments in certain events. Notwithstanding the
foregoing, if at any time after four months and one day following the Closing
Date, the closing price of the Corporation’s Common Shares on the TSXV (as
hereinafter defined) (or such other stock exchange on which the Common Shares
are listed and where a majority of trading volume occurs) equals or exceeds
$0.75 for a period of ten (10) consecutive trading days, the Corporation may,
within five (5) days after the last day of such ten day period, notify the
holders of the Warrants of the early expiry of the Warrants (an “Early
Expiration Notice”) and thereafter, such Warrants will expire on the earlier of:
(i) 3:30 p.m. (Toronto time) on the date which is twenty-one (21) days after the
date of the Early Expiration Notice; and (ii) the Original Warrant Expiration
Date. The description of the Warrants herein is a summary only and is subject to
the specific attributes and detailed provisions of the Warrants to be set forth
in the Warrant Certificates (as hereinafter defined). In case of any
inconsistency between the description of the Warrants in this Agreement (as
hereinafter defined) and the terms of the Warrants as set forth in the Warrant
Certificates, the provisions of the Warrant Certificates shall govern.

--------------------------------------------------------------------------------

In consideration of the services to be rendered by the Agent hereunder and all
other matters in connection with the issue and sale of the Units, the Agent
shall be entitled to receive at the Closing (as hereinafter defined) a cash
commission (the “Commission”) equal to 8% of the gross proceeds realized by the
Corporation in respect of the sale of the Units. The obligation of the
Corporation to pay the Commission shall arise at the Closing and the Commission
shall be fully earned by the Agent at the Closing Time (as hereinafter defined).

As additional compensation for the services to be rendered by the Agent
hereunder, the Corporation will issue to the Agent non-transferrable
compensation options (the “Compensation Options”) to purchase such number of
Units (the “Optioned Units”) as is equal to 10% of the number of Units sold
pursuant to the Offering at an exercise price equal to the Purchase Price at any
time before 5:00 p.m. (Toronto time) on the date that is 24 months following the
Closing Date. At the Closing Time, the Corporation shall execute and deliver to
the Agent (or its agents, as the case may be) certificates evidencing the
Compensation Options (the “Compensation Option Certificates”) to which the Agent
is entitled in a form to be agreed upon by the Agent and the Corporation, acting
reasonably. The Agent agrees, however, that the Compensation Options will not be
offered and will not be issued by the Corporation except to a Person who makes
the representations and warranties to the Corporation in Sections 3(b) and (c).

The Agent shall be entitled to appoint a soliciting dealer group consisting of
other registered dealers acceptable to the Corporation (each, a “Selling Firm”)
for the purposes of arranging for purchasers of the Units. The Agent shall
ensure that any Selling Firm shall agree with the Agent to comply with all
applicable laws (including applicable Securities Laws (as hereinafter defined))
and with the covenants and obligations of the Agent herein. Any fee payable to a
Selling Firm shall be for the account of the Agent and shall be negotiated
between the Agent and the Selling Firm, but shall not exceed the Commission
equal to 8%. Without limiting the foregoing, the parties hereby agree that
Canaccord Genuity Corp. (“Canaccord”) shall be appointed as a Selling Firm in
respect of up to 3,666,666 Units (the “Canaccord Designated Units”). As a
Selling Firm, Canaccord shall be entitled to receive from the Agent a
proportionate share of the Commission equal to 8% of the gross proceeds realized
by the Corporation in respect of the sale of the Canaccord Designated Units. In
addition, Canaccord shall be entitled to receive a proportionate share of the
Compensation Options equal to 10% of the number of Canaccord Designated Units
sold pursuant to the Offering and the Agent hereby directs that the Compensation
Options be registered accordingly.

The parties acknowledge that the Units, the Compensation Options and the
Underlying Securities (as hereinafter defined) have not been and will not be
registered under the U.S. Securities Act (as hereinafter defined) and may not be
offered or sold in the United States (as hereinafter defined) or to, or for the
account or benefit of, U.S. Persons (as hereinafter defined), nor may the
Compensation Options, the Warrants or the Optioned Warrants (as hereinafter
defined) be exercised in the United States or by or on behalf of a U.S. Person.

2

--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------

DEFINITIONS

In this Agreement, in addition to the terms defined above or elsewhere in this
Agreement, the following terms shall have the following meanings:

“affiliate”, “associate”, “distribution”, “misrepresentation”, “material fact”
and “material change”, shall have the respective meanings ascribed thereto in
the Securities Act (Ontario);

“Agreement” means this agreement resulting from the acceptance by the
Corporation of the offer made by the Agent hereby, including all schedules
hereto, as amended or supplemented from time to time;

“Business Day” means a day which is not a Saturday, Sunday or statutory or civic
holiday in the City of Toronto, Ontario, Canada;

“Claim” shall have the meaning ascribed thereto in subsection 9(c);

“Closing” means the closing on the Closing Date of the transaction of purchase
and sale of the Units as contemplated by this Agreement and the Subscription
Agreements;

“Closing Date” means June 18, 2010 or such other date as the Corporation and the
Agent may agree;

“Closing Time” means 8:30 a.m. (Toronto time) on the Closing Date or such other
time on the Closing Date as the Corporation and the Agent may agree;

“Common Shares” means the common shares of the Corporation which the Corporation
is authorized to issue as constituted on the date hereof;

“Corporation’s Auditors” means McGovern, Hurley, Cunningham, LLP, or such other
firm of chartered accountants as the Corporation may have appointed or may from
time to time appoint as auditors of the Corporation;

“Designated Provinces” means, collectively, the provinces of Canada in which
Purchasers are resident;

“Disclosure Documents” means all publicly available press releases, material
change reports, financial statements, information circulars, business
acquisition reports, technical reports and other documents that have been
disclosed by the Corporation to the public and filed with the Securities
Regulators pursuant to applicable Securities Laws;

“Encumbrance” means any encumbrance, lien, charge, pledge, mortgage, title
retention agreement, security interest of any nature, adverse claim, exception,
reservation, easement, restriction, right of occupation, any matter capable of
registration against title, option, right of pre-emption, privilege or any
contract to create any of the foregoing;

“Engagement Letter” means the letter agreement dated as of May 5, 2010 between
the Corporation and the Agent relating to the Offering;

4

--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state, municipal or local
laws, regulations, orders, governmental decrees or ordinances with respect to
environmental, health or safety matters;

“GAAP” means generally accepted accounting principles in the United States;

“Governmental Authority” means and includes, without limitation, any national or
federal government, province, state, municipality or other political subdivision
of any of the foregoing, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing;

“Indemnified Party” shall have the meaning ascribed thereto in subsection 9(a);

“Material Adverse Effect” when used herein means any change (including a
decision to implement such a change made by the board of directors or by senior
management who believe that confirmation of the decision of the board of
directors is probable), event, violation, inaccuracy, circumstance or effect
that is, or will result in, a material change that is materially adverse to the
business, assets (including intangible assets), capitalization, financial
condition or results of operations of the Corporation;

“New Mexico Beryllium Project” means the interest in leases, mineral leases and
claims covering an area of approximately 20,000 acres in Socorro and Sierra
counties in the State of New Mexico, United States, in which the Corporation has
an interest, together with 690 additional lode claims staked by the Corporation
in May 2008, excluding the 5 additional lode claims subsequently dropped;

“NI 45-102” means National Instrument 45-102 – Resale of Securities;

“NI 45-106” means National Instrument 45-106 – Prospectus and Registration
Exemptions;

“NI 51-102” means National Instrument 51-102 – Continuous Disclosure
Obligations;

“Optioned Shares” means the Common Shares issuable upon exercise of the
Compensation Options;

“Optioned Warrants” means the Warrants issuable upon exercise of the
Compensation Options;

“Optioned Warrant Shares” means the Common Shares issuable upon exercise of the
Optioned Warrants;

“Person” shall mean any individual, company, corporation, partnership, limited
partnership, joint venture, sole proprietorship, association, trust, trustee or
other legal entity;

5

--------------------------------------------------------------------------------

“Purchasers” means the Persons (which may include the Agent) who, as purchasers,
acquire the Units by duly completing, executing and delivering the Subscription
Agreements;

“Securities Laws” means, unless the context otherwise requires, the U. S.
Securities Act and all applicable securities laws and regulations of each of the
Designated Provinces, together with all written instruments, rules and orders
having the force of law of the securities regulatory authorities in such
jurisdictions;

“Securities Regulators” means, collectively, the securities regulators or other
securities regulatory authorities in the Designated Provinces;

“Subscription Agreements” means, collectively, the subscription agreements in
the form agreed upon by the Agent and the Corporation pursuant to which
Purchasers agree to subscribe for and purchase Units as contemplated herein and
shall include, for greater certainty, all schedules and exhibits thereto;

“Subsidiary” shall have the meaning ascribed thereto in the Business
Corporations Act (Ontario)

“Technical Report” means the technical report posted on SEDAR identified as
Technical Report No. 143a and entitled “Technical Report on the Warm Springs
Beryllium Property, Soccoro County, New Mexico USA”, dated 05 June 2009 and
prepared for the Corporation by P&E Mining Consultants Inc., Mr. F.H. Brown,
CPG, Pr. Sci. Nat and Ms. Tracy Armstrong, P. Geo.;

“TSXV” means the TSX Venture Exchange Inc.;

“Underlying Securities” means, collectively, the Warrant Shares issuable upon
exercise of the Warrants, the Optioned Shares and Optioned Warrants issuable
upon exercise of the Compensation Options and the Optioned Warrant Shares
issuable upon exercise of the Optioned Warrants;

“United States” means the United States as defined in Rule 902(l) of Regulation
S of the U.S. Securities Act;

“U.S. Person” means a U.S. person as that term is defined in Rule 902(k) of
Regulation S of the U.S. Securities Act;

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;

“Warrant Certificates” means the certificates to be dated as of and issued on
the Closing Date representing the Warrants in a form to be agreed upon by the
Corporation and the Agent, each acting reasonably.

6

--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1.(a)

Sale on Exempt Basis. The Agent shall use commercially reasonable best-efforts
to arrange for the purchase of the Units:

  (i)

in the Designated Provinces in compliance with all the Securities Laws on a
private placement basis; and

        (ii)

subject to the approval of the Corporation, in other jurisdictions (other than
the United States) on a private placement basis in compliance with all
applicable securities laws of such other jurisdictions.

(b)

Filings. The Corporation undertakes to file or cause to be filed all forms or
undertakings required to be filed by the Corporation in connection with the
purchase and sale of the Units so that the distribution of the Units may
lawfully occur without the necessity of filing a prospectus, a registration
statement or an offering memorandum in Canada (but on terms that will permit
Common Shares and Warrants comprising the Units acquired by the Purchasers in
the Designated Provinces to be sold to such Purchasers in the Designated
Provinces subject to, and in compliance with applicable hold periods and other
restrictions under applicable Securities Laws), and the Agent undertakes to use
commercially reasonable efforts to cause Purchasers to complete any forms
required by Securities Laws or other applicable securities laws and by the TSXV.
All fees payable in connection with such filings under all applicable Securities
Laws shall be at the expense of the Corporation.

(c)

No Offering Memorandum. Neither the Corporation nor the Agent shall: (i) provide
to prospective Purchasers any document or other material or information that
would constitute an offering memorandum within the meaning of Securities Laws;
or (ii) engage in any form of general solicitation or general advertising in
connection with the offer and sale of the Units, including but not limited to,
causing the sale of the Units to be advertised in any newspaper, magazine,
printed public media, printed media or similar medium of general and regular
paid circulation, broadcast over radio, television or telecommunications,
including electronic display, or conduct any seminar or meeting relating to the
offer and sale of the Units whose attendees have been invited by general
solicitation or advertising.

2.

Covenants. The Corporation hereby covenants to the Agent and to the Purchasers,
and acknowledges that each of them is relying on such covenants in purchasing
the Units, that the Corporation shall:

  (i)

allow the Agent and its representatives to conduct all due diligence regarding
the Corporation which the Agent may reasonably require to be conducted prior to
the Closing Date;

        (iii)

for a period of 12 months after the Closing Date, use commercially reasonable
efforts to maintain its status as a “reporting issuer” under Securities Laws of
the provinces of British Columbia, Alberta and Ontario not in default of any
requirement of such Securities Laws;

7

--------------------------------------------------------------------------------


  (iv)

for a period of 12 months after the Closing Date, use commercially reasonable
efforts to maintain the listing of the Common Shares on the TSXV or such other
recognized stock exchange or quotation system as the Agent may approve, acting
reasonably;

        (v)

duly execute and deliver the Subscription Agreements (which have been accepted
by the Corporation and duly completed and executed by the Purchasers), the
certificates representing the Common Shares partially comprising the Units, the
Warrant Certificates and the Compensation Option Certificates at the Closing
Time, and comply with and satisfy all terms, conditions and covenants therein
contained to be complied with or satisfied by the Corporation;

        (vi)

use commercially reasonable efforts to fulfil or cause to be fulfilled, at or
prior to the Closing Date, each of the conditions required to be fulfilled by it
set out in Section 5;

        (vii)

ensure that at the Closing Time the Common Shares partially comprising the Units
shall be duly issued as fully paid and non-assessable shares in the capital of
the Corporation on payment of the purchase price therefor;

        (viii)

ensure that at the Closing Time the Warrants shall be validly created and shall
have attributes corresponding in all material respects to the description
thereof set forth in this Agreement and the Subscription Agreements;

        (ix)

ensure that at all times prior to the expiry of the Warrants, a sufficient
number of Warrant Shares are allotted and reserved for issuance upon the due
exercise of the Warrants in accordance with their terms;

        (x)

ensure that the Warrant Shares, upon the due exercise of the Warrants, shall be
duly issued as fully paid and non-assessable shares in the capital of the
Corporation on payment of the purchase price therefor;

        (xi)

ensure that at the Closing Time the Compensation Options shall be validly
created and shall have attributes corresponding in all material respects to the
description set forth in this Agreement;

        (xii)

ensure that at all times prior to the expiry of the Compensation Options, a
sufficient number of Optioned Shares and Optioned Warrants are allotted and
reserved for issuance upon the due exercise of the Compensation Options in
accordance with their terms and a sufficient number of Optioned Warrant Shares
are allotted and reserved for issuance upon due exercise of the Optioned
Warrants in accordance with their terms;

        (xiii)

ensure that upon due exercise of the Compensation Options in accordance with
their terms, the Optioned Warrants shall be validly created and shall have
attributes corresponding in all material respects to the description set forth
in this Agreement;

8

--------------------------------------------------------------------------------


  (xiv)

ensure that the Optioned Shares and the Optioned Warrant Shares, upon the due
exercise of the Compensation Options and Optioned Warrants, respectively, shall
be duly issued as fully paid and non-assessable shares in the capital of the
Corporation on payment of the purchase price therefor;

        (xv)

use commercially reasonable efforts to ensure that the Common Shares partially
comprising the Units, the Warrant Shares, the Optioned Shares and the Optioned
Warrant Shares are, when issued, listed and posted for trading on the TSXV upon
their respective dates of issuance;

        (xvi)

subject to applicable law, obtain the prior approval of the Agent as to the
content and form of any press release relating to the Offering;

        (xvii)

use the net proceeds of the Offering to fund drilling activities at the Warm
Springs property as identified in the Technical Report and for general working
capital purposes; and

        (xviii)

execute and file with the Securities Regulators all forms, notices and
certificates relating to the Offering required to be filed pursuant to the
Securities Laws in the time required by applicable Securities Laws, including,
for greater certainty, all forms, notices and certificates set forth in the
opinions delivered to the Agent pursuant to this Agreement required to be filed
by the Corporation.

3.

(a)

Representations and Warranties of the Corporation. The Corporation represents
and warrants to the Agent and to the Purchasers, and acknowledges that each of
them is relying upon such representations and warranties in purchasing the
Units, that:

  (i)

the Corporation is a corporation duly incorporated, continued or amalgamated and
validly existing under the laws of the State of Colorado, U.S.A;

        (ii)

the Corporation has all requisite corporate power, authority and capacity to
enter into this Agreement and to perform the transactions contemplated herein,
including, without limitation, to issue the Units, and the Corporation has the
requisite corporate power, authority and capacity to own, lease and operate its
properties and assets and carry on its business as described in the Disclosure
Documents and no steps or proceedings have been taken by any Person, voluntary
or otherwise, requiring or authorizing its dissolution or winding-up;

        (iii)

the Corporation has no material direct or indirect subsidiaries or any
investment or proposed investment in any Person;

        (iv)

the Corporation is conducting its business in compliance in all material
respects with all applicable laws, rules and regulations in each jurisdiction in
which its business is carried on and holds all requisite licences,
registrations, qualifications, permits and consents necessary or appropriate for
carrying on its business as currently carried on and all such licences,
registrations, qualifications, permits and consents are valid and subsisting and
in good standing in all material respects;

9

--------------------------------------------------------------------------------


  (v)

the Corporation is a reporting issuer under the Securities Laws of the provinces
of British Columbia, Alberta and Ontario, is not in default of any requirement
of the Securities Laws and is not included on a list of defaulting reporting
issuers maintained by the Securities Regulators of such provinces;

        (vi)

at the Closing Time, all consents, approvals, permits, authorizations or filings
as may be required to be made or obtained by the Corporation under the
Securities Laws necessary for the execution and delivery of this Agreement, the
Subscription Agreements, the certificates representing the Common Shares
partially comprising the Units, the Warrant Certificates and the Compensation
Option Certificates and the consummation of the transactions contemplated hereby
and thereby, will have been made or obtained, as applicable (other than the
filing of reports required under applicable Securities Laws within the
prescribed time periods and the filing of standard documents with the TSXV,
which documents shall be filed as soon as practicable after the Closing Date
and, in any event, within 10 Business Days of the Closing Date or within such
other deadline imposed by applicable Securities Laws or the TSXV);

        (vii)

the Common Shares partially comprising the Units, the Warrant Shares, the
Optioned Shares and the Optioned Warrant Shares have been authorized and
allotted for issuance to the Purchasers or the Agent (as the case may be) and,
upon the due exercise of the Warrants, Compensation Options and Optioned
Warrants in accordance with the respective provisions thereof, and payment of
the purchase price therefor, the Warrant Shares, Optioned Shares and Optioned
Warrant Shares, respectively, will be validly issued as fully paid and non-
assessable shares in the capital of the Corporation;

        (viii)

the Warrants have been authorized and created for issuance to the Purchasers
and, upon the due exercise of the Compensation Options in accordance with the
respective provisions thereof, the Optioned Warrants will be validly issued and
created;

        (ix)

the Common Shares are listed and posted for trading on the TSXV and all
necessary notices and filings have been made with, and all necessary consents,
approvals and authorizations have been obtained by the Corporation from, the
TSXV to ensure that the Common Shares partially comprising the Units, the
Warrant Shares issuable upon exercise of the Warrants, the Optioned Shares
issuable upon exercise of the Compensation Options and the Optioned Warrant
Shares issuable on exercise of the Optioned Warrants will be listed and posted
for trading on the TSXV upon their issuance;

        (x)

the Units and the Underlying Securities will not be subject to a restricted
period or to a statutory hold period in Canada under the Securities Laws or to
any resale restriction under the policies of the TSXV which extends beyond four
months and one day after the Closing Date, subject to the conditions set forth
in Section 2.5 of NI 45-102;

10

--------------------------------------------------------------------------------


  (xi)

the execution and delivery of this Agreement, the Subscription Agreements, the
Warrant Certificates and the Compensation Option Certificates, the performance
by the Corporation of its obligations hereunder or thereunder, including the
issuance and sale of the Units and the issuance of the Compensation Options,
does not and will not conflict with or result in a material breach or violation
of any of the terms or provisions of, or constitute a default under, (whether
after notice or lapse of time or both), (A) any law, statute, rule or regulation
applicable to the Corporation including, without limitation, Securities Laws and
the policies, rules and regulations of the TSXV; (B) the constating documents,
by- laws or resolutions of the Corporation which are in effect at the date
hereof; (C) any mortgage, note, indenture, contract, agreement, joint venture,
partnership, instrument, lease or other document to which the Corporation is a
party or by which it is bound; or (D) any judgment, decree or order binding the
Corporation or the property or assets of the Corporation;

        (xii)

the Corporation is in compliance in all material respects with its continuous
disclosure obligations under Securities Laws of the provinces of British
Columbia, Alberta and Ontario and the policies, rules and regulations of the
TSXV and, without limiting the generality of the foregoing, there has not
occurred any material adverse change, financial or otherwise, in the assets,
liabilities (contingent or otherwise), business, financial conditions, capital
or prospects of the Corporation since December 31, 2009, which has not been
publicly disclosed on a non-confidential basis and, except as may have been
corrected by subsequent disclosure, the statements set forth in the Disclosure
Documents did not contain any misrepresentation as of the date of such
statements and the Corporation has not filed any confidential material change
reports since the date of such statements which remain confidential as at the
date hereof;

        (xiii)

except as has been publicly disclosed in the Disclosure Documents, the
Corporation has not approved, has not entered into any agreement in respect of,
and has no knowledge of:


  (A)

the purchase of any material property or assets or any interest therein or the
sale, transfer or other disposition of any material property or assets or any
interest therein currently owned, directly or indirectly, by the Corporation,
whether by asset sale, transfer of shares or otherwise;

        (B)

any change in control (by sale, transfer or other disposition of shares or sale,
transfer, lease or other disposition of all or substantially all of the property
and assets of the Corporation) of the Corporation; or

        (C)

a proposed or planned disposition of shares by any shareholder who owns,
directly or indirectly, 10% or more of the outstanding shares of the
Corporation, other than Great Western Exploration, LLC, which has indicated a
desire to sell certain of the Common Shares owned by it upon the release of such
shares from the escrow agreement governing such shares as required under
applicable Securities Laws in connection with the Corporation’s initial public
offering;

11

--------------------------------------------------------------------------------


  (xiv)

the audited comparative financial statements of the Corporation as at and for
the year ended December 31, 2009 (the “Audited Financial Statements”) and the
unaudited financial statements of the Corporation as at and for the three-month
period ended March 31, 2010 (the “Unaudited First Quarter Financial Statements”)
have been prepared in accordance with GAAP (except that the Unaudited First
Quarter Financial Statements do not include all footnotes that would be required
by GAAP) and present fairly, in all material respects, the financial condition
of the Corporation as at the dates thereof and the results of the operations and
cash flows of the Corporation for the periods then ended and contain and reflect
adequate provisions or allowance for all reasonably anticipated liabilities,
expenses and losses of the Corporation that are required to be disclosed in such
financial statements and there has been no material change in accounting
policies or practices of the Corporation since December 31, 2009, except as has
been publicly disclosed in the Disclosure Documents;

        (xv)

there are no material liabilities of the Corporation whether direct, indirect,
absolute, contingent or otherwise required to be disclosed in the Audited
Financial Statements which are not disclosed or reflected in the Audited
Financial Statements, except those disclosed in the Disclosure Documents or
those incurred in the ordinary course of business since December 31, 2009;

        (xvi)

all taxes (including income tax, capital tax, payroll taxes, employer health
tax, workers’ compensation payments, property taxes, sales taxes, custom and
land transfer taxes), duties, royalties, levies, imposts, assessments,
reassessments, deductions, charges or withholdings and all liabilities with
respect thereto including any penalty and interest payable with respect thereto
(collectively, “Taxes”) due and payable by the Corporation have been paid or
accrued, except where the failure to pay such taxes would not constitute an
adverse material fact in respect of the Corporation or have a Material Adverse
Effect. All tax returns, declarations, remittances and filings required to be
filed by the Corporation have been filed with all appropriate Governmental
Authorities and all such returns, declarations, remittances and filings are
complete and accurate and no material fact or facts have been omitted therefrom
which would make any of them misleading, except where the failure to file such
documents would not constitute an adverse material fact or material change in
respect of the Corporation or have a Material Adverse Effect. To the knowledge
of the Corporation, no examination of any tax return of the Corporation is
currently in progress and there are no issues or disputes outstanding with any
Governmental Authority respecting any taxes that have been paid, or may be
payable, by the Corporation, in any case except where such examinations, issues
or disputes would not constitute an adverse material fact in respect of the
Corporation or have a Material Adverse Effect;

12

--------------------------------------------------------------------------------


  (xvii)

the Corporation’s Auditors who audited the Audited Financial Statements and who
provided their audit report thereon, are independent public accountants as
required under applicable Securities Laws and are a registered public accounting
firm as defined by the Public Company Accounting Oversight Board (“PCAOB”),
whose registration has not, to the knowledge of the Corporation, been suspended
or revoked and who has not, to the knowledge of the Corporation, requested such
registration be withdrawn and there has never been a reportable event (within
the meaning of NI 51-102) between the Corporation and the Corporation’s
Auditors;

        (xviii)

except as contemplated by this Agreement or as disclosed in the Disclosure
Documents, no holder of outstanding shares in the capital of the Corporation is
entitled to any pre-emptive or any similar rights to subscribe for any Common
Shares or other securities of the Corporation and no rights, warrants or options
to acquire from the Corporation, or instruments convertible into or exchangeable
for, any shares in the capital of the Corporation are outstanding;

        (xix)

there is no agreement in force or effect which in any manner affects or will
affect the voting or control of any of the securities of the Corporation;

        (xx)

other than as set out in the Disclosure Documents, none of the directors,
officers or employees of the Corporation, any Person who owns, directly or
indirectly, more than 10% of any class of securities of the Corporation or
securities of any Person exchangeable for more than 10% of any class of
securities of the Corporation, or any associate or affiliate of any of the
foregoing, had or has any material interest, direct or indirect, in any
transaction or any proposed transaction (including, without limitation, any loan
made to or by any such Person) with the Corporation which, as the case may be,
materially affects, is material to or will materially affect the Corporation;

        (xxi)

no legal or governmental proceedings or inquiries are pending to which the
Corporation is a party or to which its property is subject that would result in
the revocation or modification of any material certificate, authority, permit or
license necessary to conduct the business now owned or operated by the
Corporation which, if the subject of an unfavourable decision, ruling or finding
would have a Material Adverse Effect and to the knowledge of the Corporation, no
such legal or governmental proceedings or inquiries have been threatened against
or are contemplated with respect to the Corporation or any of its assets;

        (xxii)

there are no actions, suits, judgments, investigations, inquires or proceedings
of any kind whatsoever outstanding (whether or not purportedly on behalf of the
Corporation), pending or, to the knowledge of the Corporation, threatened
against or affecting the Corporation, or any of it directors or officers, at law
or in equity or before or by any commission, board, bureau or agency of any kind
whatsoever and, to the knowledge of the Corporation, there is no basis therefor
and the Corporation is not subject to any judgment, order, writ, injunction,
decree, award, rule, policy or regulation of any Governmental Authority which,
either separately or in the aggregate, may have a Material Adverse Effect or
would adversely affect the ability of the Corporation to perform its obligations
under this Agreement;

13

--------------------------------------------------------------------------------


  (xxiii)

Except as disclosed in the Disclosure Documents, (i) the Corporation’s ownership
interest in its material properties described in the Disclosure Documents is
held free and clear of all Encumbrances, (ii) the Corporation has no
Subsidiaries; and (iii) the Corporation does not own any securities or ownership
interest in any other person which is material to the Company, taken as a whole;

        (xxiv)

The New Mexico Beryllium Project is the only material mineral project of the
Corporation and is the Corporation’s only material asset except for cash; except
as described in the Disclosure Documents, all agreements by which the
Corporation holds an interest in the New Mexico Beryllium Project are in good
standing according to their terms, the New Mexico Beryllium Project is in
compliance with all applicable laws of the jurisdiction in which it is situated
and all filings and work commitments required to maintain the New Mexico
Beryllium Project have been properly recorded and filed in a timely manner with
the appropriate regulatory body; except as disclosed in the Disclosure
Documents, all mineral licenses or other interests in the New Mexico Beryllium
Project are either leased by the Corporation or held directly by the
Corporation, who holds good and marketable title, and the underlying mineral
licences are in good standing, are valid and enforceable, are free and clear of
any Encumbrances and, except as disclosed in the Disclosure Documents, no
royalty is payable in respect of any of them, and no other property rights are
currently necessary for the conduct of the Corporation’s business; there are no
restrictions on the ability of the Corporation to use, transfer or otherwise
exploit any such property rights except as set out in the Disclosure Documents,
and the Corporation does not know of any claim or basis for a claim that may
adversely affect such rights;

        (xxv)

the Corporation is in material compliance with National Instrument 43-101 –
Standards of Disclosure for Mineral Projects (“NI 43-101”) in connection with
the disclosure in the Disclosure Documents of scientific or technical
information made by the Corporation concerning each mineral project on a
property material to the Corporation and the Technical Report complies with NI
43-101 and the authors thereof, Fred Brown, CPG, Pr. Sci. Nat. and Tracy
Armstrong, P. Geo., are independent qualified persons within the meaning of NI
43-101;

        (xxvi)

the Corporation has made available to the author of the Technical Report, prior
to the issuance thereof, for the purpose of preparing the Technical Report, all
information requested, and to the knowledge and belief of the Corporation at the
time the information was provided, such information did not contain any material
misrepresentation;

        (xxvii)

the Corporation has conducted and is conducting its business in material
compliance with all applicable laws and regulations of each jurisdiction in
which it carries on business (including, without limitation, all applicable
Environmental Laws) and has not received a notice of non-compliance, or knows
of, or has reasonable grounds to know of, any facts that could give rise to a
notice of non- compliance with any such laws or regulations which would have a
Material Adverse Effect on the Corporation;

14

--------------------------------------------------------------------------------


  (xxviii)

except to the extent that any violation or other matter referred to in this
subsection does not have a Material Adverse Effect on the Corporation:


  (A)

the Corporation is not in violation of any Environmental Laws;

        (B)

to the best of its knowledge, the Corporation has operated its business at all
times and has received, handled, used, stored, treated, shipped and disposed of
all contaminants without violation of Environmental Laws;

        (C)

there have been no material spills, releases, deposits or discharges of
hazardous or toxic substances, contaminants or wastes into the earth, air or
into any body of water or any municipal or other sewer or drain water systems by
the Corporation that have not been remedied;

        (D)

no orders, rulings, directions or notices have been issued and remain
outstanding or to the best of its knowledge are pending or threatened against it
under or pursuant to any Environmental Laws;

        (E)

the Corporation has no knowledge of, and has not received any notice of, any
claim, judicial or administrative proceeding, pending or threatened against it
which may materially adversely affect the Corporation as a whole relating to or
alleging any material violation of Environmental Laws and the Corporation is not
aware of any facts which could give rise to any such claim or judicial or
administrative proceeding and the Corporation is not, to the best of the
Corporation’s knowledge, the subject of any investigation, evaluation, audit or
review by any Governmental Authority to determine whether any material violation
of Environmental Laws has occurred or is occurring or whether any remedial
action is needed;

        (F)

to the best of the Corporation’s knowledge, it has not failed to report to the
proper Governmental Authority the occurrence of any event which is required to
be so reported by any Environmental Law; and

        (G)

the Corporation holds all licences, permits and approvals required under any
Environmental Laws in connection with the operation of its business and the
ownership and use of its assets, all such licences, permits and approvals are in
full force and effect, and the Corporation has not received any notification
pursuant to any Environmental Laws that any work, repairs, constructions or
capital expenditures are required to be made by it as a condition of continued
compliance with any Environmental Laws, or any license, permit or approval
issued pursuant thereto, or that any license, permit or approval referred to
above is about to be reviewed, made subject to limitations or conditions,
revoked, withdrawn or terminated;

15

--------------------------------------------------------------------------------


  (xxix)

the Corporation is not in violation of its articles or by-laws or in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any material contract, indenture, trust deed, mortgage,
loan agreement, note, lease or other agreement or instrument to which it is a
party or by which it or its property may be bound except where such violation or
default in performance would not have a Material Adverse Effect;

        (xxx)

to the knowledge of the Corporation, no counterparty to any material obligation,
agreement, covenant or condition contained in any material contract, indenture,
trust deed, mortgage, loan agreement, note, lease or other agreement or
instrument to which the Corporation is a party is in default in the performance
or observance thereof, except where such violation or default in performance
would not have a Material Adverse Effect;

        (xxxi)

the Corporation owns or has the right to use under licence, sub-licence or
otherwise all material intellectual property used by the Corporation in its
business, including copyrights, industrial designs, trademarks, trade secrets,
know how and proprietary rights, free and clear of any and all Encumbrances;

        (xxxii)

at the Closing Time, each of this Agreement, the Subscription Agreements, the
Warrant Certificates and the Compensation Option Certificates shall have been
duly authorized and executed and delivered by the Corporation and upon such
execution and delivery each shall constitute a valid and binding obligation of
the Corporation and each shall be enforceable against the Corporation in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought, and by
the fact that rights to indemnity, contribution and waiver, and the ability to
sever unenforceable terms, may be limited by applicable law;

        (xxxiii)

no order, ruling or determination having the effect of suspending the sale or
ceasing the trading in any securities of the Corporation has been issued by any
regulatory authority and is continuing in effect and no proceedings for that
purpose have been instituted or, to the knowledge of the Corporation, are
pending, contemplated or threatened by any regulatory authority;

16

--------------------------------------------------------------------------------


  (xxxiv)

the authorized capital of the Corporation consists of 10,000,000 shares of
preferred stock with no par value (the “Preferred Shares”) and 250,000,000
Common Shares, of which, immediately prior to the Closing Time, no Preferred
Shares and 32,945,000 Common Shares were issued and outstanding as fully paid
and non-assessable shares in the capital of the Corporation. In addition,
immediately prior to the Closing Time, options exercisable to acquire an
aggregate of 5,560,000 Common Shares with a weighted average exercise price of
US$0.26 per share, and warrants exercisable to acquire an aggregate of 575,000
Common Shares at an exercise price of $0.30 per share were outstanding.

        (xxxv)

except as disclosed in the Disclosure Documents, the Corporation has not made
any loans to or guaranteed the obligations of any Person;

        (xxxvi)

except as disclosed in the Disclosure Documents or as incurred in the ordinary
course of business, the Corporation is not indebted to any Person;

        (xxxvii)

with respect to each premises of the Corporation which is material to the
Corporation and which the Corporation occupies as tenant (the “Leased
Premises”), the Corporation occupies the Leased Premises and has the exclusive
right to occupy and use the Leased Premises and each of the leases pursuant to
which the Corporation occupies the Leased Premises is in good standing and in
full force and effect;

        (xxxviii)

the Corporation is in compliance with all laws respecting employment and
employment practices, terms and conditions of employment, pay equity and wages,
except where non-compliance with such laws could not reasonably be expected to
have a Material Adverse Effect, and has not and is not engaged in any unfair
labour practice;

        (xxxix)

there has not been in the last two years and there is not currently any labour
disruption or conflict between the Corporation and the employees of the
Corporation which could reasonably be expected to have a Material Adverse
Effect;

        (xl)

Registrar and Transfer Company, at its principal offices in Cranford, New Jersey
has been duly appointed as registrar and transfer agent for the Common Shares
and Equity Transfer and Trust Company, at its principal offices in Toronto,
Ontario has been duly appointed as co-transfer agent for the Common Shares;

        (xli)

the minute books and records of the Corporation for the period from the date of
its incorporation to the date hereof are all of the minute books and records of
the Corporation and contain copies of all proceedings (or certified copies
thereof or drafts thereof pending approval) of the shareholders, the directors
and all committees of directors of the Corporation to the date of review of such
corporate records and minute books and there have been no other meetings,
resolutions or proceedings of the shareholders, directors or any committees of
the directors of the Corporation during such period not reflected in such minute
books and other records, other than those in respect of this Offering or which
are not material to the Corporation;

17

--------------------------------------------------------------------------------


  (xlii)

There is and has been no failure on the part of the Corporation and any of the
Corporation’s directors or officers, in their capacities as such, to comply with
any applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated therewith (the “Sarbanes-Oxley Act”) and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Corporation maintains
a system of internal controls, including, but not limited to, disclosure
controls and procedures, internal controls over accounting matters and financial
reporting, and legal and regulatory compliance controls (collectively, “Internal
Controls”) that comply with the Sarbanes-Oxley Act, the Exchange Act and the
Securities Laws and are sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Internal Controls are overseen by the Audit Committee (the
“Audit Committee”) of the Board in accordance with applicable Securities Laws,
the Exchange Act and rules of the TSXV. The Corporation has not publicly
disclosed or reported to the Audit Committee or the Board, and does not
reasonably expect to publicly disclose or report to the Audit Committee or the
Board, a significant deficiency, material weakness, change in Internal Controls
or fraud involving management or other employees who have a significant role in
Internal Controls (each, an “Internal Control Event”), any violation of, or
failure to comply with, the Securities Laws that, if determined adversely, would
be reasonably expected to result in a Material Adverse Effect;

        (xliii)

the Corporation has not withheld and will not withhold from the Agent prior to
the Closing Time, any material facts relating to the Corporation or the
Offering;

        (xliv)

The Corporation has established disclosure controls and procedures (as defined
in Rules 13a-14 and 15d-14 of the Exchange Act) to ensure that material
information relating to the Corporation is made known to the certifying officers
by others, particularly during the periods in which the Corporation’s annual
report on Form 10-K and quarterly reports on Form 10-Q are to be prepared;

        (xlv)

The Corporation, and, to the Corporation’s knowledge, any of its officers,
directors, supervisors, managers, agents, or employees, and each of its
affiliates, has not violated and its participation in the Offering will not
violate, any of the following laws: (a) anti-bribery laws, including but not
limited to, any applicable law, rule, or regulation of any locality, including
but not limited to any law, rule, or regulation promulgated to implement the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977 or any other law, rule or regulation
of similar purpose and scope, (b) anti- money laundering laws, including but not
limited to, applicable federal, state, international, foreign or other laws,
regulations or government guidance regarding anti-money laundering, including,
without limitation, Title 18 U.S. Code Section 1956 and 1957, the Patriot Act,
the Bank Secrecy Act, and international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur, all as amended, and any executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder or (c) laws and regulations imposing
U.S. economic sanctions measures, including, but not limited to, the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
United Nations Participation Act, and the Syria Accountability and Lebanese
Sovereignty Act, all as amended, and any executive order, directive, or
regulation pursuant to the authority of any of the foregoing, including the
regulations of the United States Treasury Department set forth under 31 CFR,
Subtitle B, Chapter V, as amended, or any orders or licenses issued thereunder.
The Corporation has adopted an ethics policy relating to the conduct of business
by its officers, directors and employees. The Corporation has not at any time
during the last five years (i) used any corporate funds for any unlawful
contribution to any candidate for public office; or (ii) made any payment to any
federal or state government officer or official or other person charged with
similar public duties, other than payments required or permitted by the laws of
the United States or any jurisdiction thereof;

18

--------------------------------------------------------------------------------


  (xlv)

to the knowledge of the Corporation, neither the Corporation, nor any of its
officers or directors is aware of any circumstances presently existing under
which liability is or would reasonably be expected to be incurred under Part
XXIII.1 – Civil Liability for Secondary Market Disclosure of the Securities Act
(Ontario) or comparable legislation under the applicable Securities Laws of the
Designated Provinces; and

        (xlvi)

other than the Agent and any Selling Firms, there is no Person acting or
purporting to act at the request or on behalf of the Corporation that is
entitled to any brokerage or finder’s fee or other compensation in connection
with the transactions contemplated by this Agreement.

(b)

Representations, Warranties and Covenants of the Agent. The Agent hereby
represents, warrants and covenants to the Corporation, and acknowledges that the
Corporation is relying upon such representations, warranties and covenants,
that:

19

--------------------------------------------------------------------------------


  (i)

it will not, and will require any Selling Firm to agree not to, offer or sell
any Units to a U.S. Purchaser or any Person acting or acquiring the Units on
behalf of any U.S. Purchaser;

        (ii)

it will not, and will require any Selling Firm to agree not to, accept any
subscriptions from a Person who, either directly or on behalf of any other
Person, at the time the buy order for the Units was originated, was in the
United States, or accept any Subscription Agreement executed or delivered in the
United States;

        (iii)

it will not, and will require any Selling Firm to agree not to, engage in any
directed selling efforts (as that term is defined by Regulation S) in the United
States, which would include any activity (such as placing an advertisement in a
publication with general circulation in the United States that refers to the
Units) undertaken for the purpose of, or that could reasonably be expected to
have the effect of, conditioning the market in the United States for any of the
Units;

        (iv)

the current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to evade the registration requirements of
the U.S. Securities Act;

        (v)

it will not, and will require any Selling firm to agree not to, make any sales
of any Units otherwise than pursuant to the provisions of the Subscription
Agreements;

        (vi)

it will, and will require any Selling Firm to agree to, conduct its activities
in connection with the proposed Offering in compliance with all Securities Laws
and all applicable laws of the jurisdictions outside Canada in which they offer
Units;

        (vii)

it will not, and will require any Selling Firm to agree not to, engage in or
authorize, any form of general solicitation or general advertising in connection
with or in respect of the Units in any newspaper, magazine, printed media of
general and regular paid circulation or any similar medium, or broadcast over
radio or television or by means of the Internet or otherwise or conduct any
seminar or meeting concerning the offer or sale of the Units whose attendees
have been invited by any general solicitation or general advertising;

        (viii)

it will not, and will require any Selling Firm to agree not to, directly or
indirectly, offer, sell, solicit offers to purchase or sell the Units so as to
require the filing of a prospectus, registration statement or offering
memorandum or similar document with respect thereto or the provision of a
contractual right of action (as defined in Ontario Securities Commission Rule
14-501 – “Definitions”) or a statutory right of action under the laws of any
jurisdiction;

        (ix)

it will not, and will require any Selling Firm to agree not to, solicit
subscriptions for Units except in accordance with the terms and conditions of
this Agreement;

20

--------------------------------------------------------------------------------


  (x)

it will use commercially reasonable efforts to obtain a duly completed and
executed Subscription Agreement from each Purchaser along with all other
applicable forms, reports, undertakings and/or documentation required under
applicable Securities Laws;

        (xi)

it is a valid and subsisting corporation under the laws of the jurisdiction in
which it was incorporated;

        (xii)

it will be acquiring the Compensation Options (and Units, if any) as principal
for its own account; and

        (xiii)

it is not a U.S. Person, did not receive the offer to purchase the Compensation
Options (and Units, if any) in the United States, did not execute this Agreement
and did not and will not receive the Compensation Options (and Units, if any) in
the United States and is not acquiring the Compensation Options (and Units, if
any) for the account or benefit of a U.S. Person or person in the United States.


(c)

The Agent further represents and warrants that it is, and, to the best of its
knowledge, each Selling Firm, if any, is properly registered as a “dealer” (as
such term is defined under applicable Securities Laws) in the Designated
Provinces in which the Agent or Selling Firm, as applicable, solicits or
procures subscriptions for the Units. For the avoidance of doubt, the Agent and
each Selling Firm, if any, is an “accredited investor” (as such term is defined
in NI 45-106).

4.

Closing Deliveries. The purchase and sale of the Units shall be completed at the
Closing Time at the offices of Fraser, Milner Casgrain LLP at Suite 3900, 1
First Canadian Place, 100 King Street West, Toronto ON M5X 1B2 or at such other
place(s) as the Agent and the Corporation may agree. At or prior to the Closing
Time, the Corporation shall duly and validly deliver to the Agent certificates
in definitive form representing the Common Shares partially comprising the
Units, the Warrant Certificates and the Compensation Option Certificates, in
each case registered as directed by the Agent in writing, against payment at the
direction of the Corporation, in lawful money of Canada by certified cheque,
banker’s draft or wire transfer payable at par in Toronto, Ontario of an amount
equal to the aggregate Purchase Price for the Units being issued and sold
hereunder less the Commission and all of the estimated out-of-pocket expenses of
the Agent and fees, disbursements and applicable taxes of Agent’s counsel
payable by the Corporation to the Agent in accordance with Section 11.

5.

Closing Conditions. Each Purchaser’s obligation to purchase the Units at the
Closing Time shall be conditional upon the fulfilment at or before the Closing
Time of the following conditions:

(a)

the Agent shall have received a certificate, dated as of the Closing Date,
signed by the President and Chief Executive Officer of the Corporation (in their
capacities as such and with no personal liability to such officer), or such
other officer of the Corporation as the Agent may agree, certifying for and on
behalf of the Corporation, to the best of the knowledge, information and belief
of the person so signing, that:

21

--------------------------------------------------------------------------------


  (i)

no order, ruling or determination having the effect of suspending the sale or
ceasing the trading in any securities of the Corporation has been issued by any
regulatory authority and is continuing in effect and no proceedings for that
purpose have been instituted or are pending or, to the knowledge of such
officers, contemplated or threatened by any regulatory authority;

        (ii)

since December 31, 2009, (A) there has been no material adverse change,
financial or otherwise, in the assets or liabilities (contingent or otherwise),
business, financial condition, capital or prospects of the Corporation as of the
date of this Agreement that has not been generally disclosed, and (B) no
material transactions have been entered into by the Corporation other than in
the ordinary course of business, except as has been disclosed in the Disclosure
Documents;

        (iii)

the Corporation has duly complied with all the terms, covenants and conditions
of this Agreement on its part to be complied with up to the Closing Time; and

        (iv)

the representations and warranties of the Corporation contained in this
Agreement are true and correct as of the Closing Time with the same force and
effect as if made at and as of the Closing Time.

(b)

the Agent shall have received at the Closing Time a certificate dated the
Closing Date, signed by an appropriate officer or officers of the Corporation
addressed to the Agent, with respect to the constating documents of the
Corporation, all resolutions of the Corporation’s board of directors relating to
this Agreement, and the transactions contemplated hereby and thereby, the
incumbency and specimen signatures of signing officers and such other matters as
the Agent may reasonably request;

(c)

the Agent shall have received satisfactory evidence that all requisite approvals
of the TSXV have been obtained by the Corporation in order to complete the
Offering;

(d)

the Common Shares partially comprising the Units, the Warrant Shares issuable
upon the exercise of the Warrants, the Optioned Shares issuable upon exercise of
the Compensation Options and the Optioned Warrant Shares issuable upon exercise
of the Optioned Warrants shall have been conditionally approved for listing on
the TSXV;

(e)

the Subscription Agreements, the certificates representing the Common Shares
partially comprising the Units, the Warrant Certificates and the Compensation
Option Certificates shall have been executed and delivered by the Corporation in
form and substance satisfactory to the Agent, acting reasonably;

(f)

the Agent shall have received a certificate from Registrar and Transfer Company
or Equity Transfer and Trust Company as to the number of Common Shares issued
and outstanding as at a date not more than two Business Days prior to the
Closing Date;

(g)

the Agent shall have received from Comeau, Maldegen, Templeman & Indall, LLP,
attorneys at law, their written opinion, as counsel to the Corporation,
addressed to the Agent and dated June 16, 2010, in form and substance reasonably
satisfactory to the Agent.

22

--------------------------------------------------------------------------------

(h)

the Agent shall have received favourable legal opinions addressed to the Agent,
in form and substance satisfactory to the Agent, acting reasonably, dated as of
the Closing Date, from Dufford and Brown, P.C. United States counsel for the
Corporation, which counsel in turn may rely, as to matters of fact, on
certificates of public officials and officers of the Corporation, as
appropriate, with respect to the following matters:

  (i)

as to the valid existence of the Corporation, and as to the requisite corporate
power of the Corporation to carry out its obligations under this Agreement, the
Subscription Agreements, the Warrant Certificates and the Compensation Option
Certificates and to issue the Common Shares and Warrants comprising the Units
and the Underlying Securities;

        (ii)

as to the authorized and issued capital of the Corporation;

        (iii)

the Corporation has all requisite corporate power and authority under the laws
of the State of Colorado to carry on its business as presently carried on and to
own, lease and operate its properties and assets;

        (iv)

none of the execution and delivery of this Agreement, the Subscription
Agreements, the Warrant Certificates and the Compensation Option Certificates by
the Corporation, the performance by the Corporation of its obligations hereunder
and thereunder, will conflict with the constating documents of the Corporation;

        (v)

each of this Agreement, the Subscription Agreements, the Warrant Certificates
and the Compensation Option Certificates has been duly authorized and executed
and delivered by the Corporation;

        (vi)

the form and terms of the definitive certificates representing the Common Shares
have been approved by the board of directors of the Corporation and the
certificates representing the Common Shares comply in all material respects with
all applicable requirements of the articles of incorporation and by-laws of the
Corporation and the Colorado Business Corporation Act;

        (vii)

the Common Shares, the Warrant Shares, the Optioned Shares and the Optioned
Warrant Shares have been duly authorized and, in the case of the Warrant Shares,
the Optioned Shares and the Optioned Warrant Shares reserved for issuance;

        (viii)

the Common Shares partially comprising the Units have been and, upon the due
exercise of the Warrants, the Compensation Options and the Optioned Warrants in
accordance with the respective provisions thereof, the Warrant Shares, the
Optioned Shares and the Optioned Warrant Shares will be, validly issued as fully
paid and non-assessable shares in the capital of the Corporation;

        (ix)

the Warrants partially comprising the Units have been and, upon the exercise of
the Compensation Options in accordance with the provisions thereof, the Optioned
Warrants will be, validly issued and created;

23

--------------------------------------------------------------------------------


  (x)

assuming compliance by the Agent and the Selling Firms with all of the terms of
this Agreement, the issuance and sale by the Corporation of the Units to the
Purchasers and the issuance of the Compensation Options to the Agent are exempt
from the registration requirements of the U.S. Securities Act and no documents
are required to be filed (other than specified forms accompanied by requisite
filing fees), proceedings taken or approvals, permits, consents or
authorizations obtained under the U.S. Securities Act or applicable Colorado
state securities or blue sky laws to permit such issuance and sale; and

        (xi)

the issuance of the Warrant Shares upon exercise of the Warrants by the original
purchasers who are outside the United States at the time of exercise, the
issuance of the Optioned Shares and Optioned Warrants upon the exercise of the
Compensation Options and the issuance of the Optioned Warrant Shares upon the
exercise of the Optioned Warrants will be exempt from the registration
requirements of the U.S. Securities Act and applicable Colorado state securities
or blue sky laws.

(i)

the Agent shall have received favourable legal opinions addressed to the Agent,
in form and substance satisfactory to the Agent, acting reasonably, dated as of
the Closing Date, from Fraser Milner Casgrain LLP, Canadian counsel for the
Corporation, and where appropriate, counsel in the other Designated Provinces,
which counsel in turn may rely, as to matters of fact, on certificates of public
officials and officers of the Corporation, as appropriate, with respect to the
following matters:

  (i)

each of this Agreement, the Subscription Agreements, the Warrant Certificates
and the Compensation Option Certificates constitutes a valid and legally binding
agreement of the Corporation enforceable against it in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
liquidation, reorganization, moratorium or similar laws affecting the rights of
creditors generally and except as limited by the application of equitable
principles when equitable remedies are sought, and the qualification that the
enforceability of rights of indemnity, contribution and waiver and the ability
to sever unenforceable terms may be limited by applicable law;

        (ii)

the issuance and sale by the Corporation of the Units to the Purchasers and the
issuance of the Compensation Options to the Agent are exempt from the prospectus
requirements of applicable Securities Laws of the Designated Provinces and no
documents are required to be filed (other than specified forms accompanied by
requisite filing fees), proceedings taken or approvals, permits, consents or
authorizations obtained under the applicable Securities Laws of the Designated
Provinces to permit such issuance and sale;

        (iii)

the issuance of the Warrant Shares upon exercise of the Warrants, the issuance
of the Optioned Shares and Optioned Warrants upon the exercise of the
Compensation Options and the issuance of the Optioned Warrant Shares upon the
exercise of the Optioned Warrants will be exempt from the prospectus
requirements of applicable Securities Laws of the Designated Provinces;

24

--------------------------------------------------------------------------------


  (iv)

the first trade by the Purchasers or the Agent (as applicable) of the Common
Shares and the Warrants comprising the Units, the Warrant Shares, the Optioned
Shares, the Optioned Warrants and the Optioned Warrant Shares in the Designated
Provinces will be a distribution subject to the prospectus requirements under
the Securities Laws of the Designated Provinces unless:


  (A)

the Corporation is and has been a reporting issuer in a jurisdiction of Canada
for the four months immediately preceding the trade;

        (B)

at the time of such trade, at least four months have elapsed from the
“distribution date” (as defined under NI 45-102) of the Common Shares and
Warrants comprising the Units and the Compensation Options, as the case may be;

        (C)

the certificates representing the Common Shares partially comprising the Units,
the Warrant Certificates, the Compensation Option Certificates, the certificates
representing the Optioned Shares, the certificates representing the Optioned
Warrants and the certificates representing the Optioned Warrant Shares, as
applicable, were issued with a legend stating the prescribed restricted period
in accordance with section 2.5 of NI 45-102;

        (D)

such trade is not a “control distribution” (as defined in the NI 45-102);

        (E)

no unusual effort is made to prepare the market or to create a demand for the
securities that are the subject of such trade;

        (F)

no extraordinary commission or consideration is paid to a person or corporation
in respect of such trade; and

        (G)

if the selling securityholder is an insider or officer of the Corporation, the
selling securityholder has no reasonable grounds to believe that the Corporation
is in default of “securities legislation” (as defined in National Instrument
14-101 – Definitions and Interpretation);


  (v)

the TSXV has conditionally accepted the Offering as outlined in the TSXV letter;

        (vi)

such other matters as the Agent’s legal counsel may reasonably request prior to
the Closing Time.

(j)

the Agent shall have received a certificate of status with respect to the
jurisdiction in which the Corporation is incorporated.

6.

Termination Events. The Agent shall be entitled to terminate their obligations
hereunder by written notice to that effect given to the Corporation at or prior
to the Closing Time if:

(a)

there is, in the sole opinion of the Agent, acting reasonably, a material change
or change in a material fact or new material fact or an undisclosed material
fact or material change which might be expected to have a Material Adverse
Effect on the condition (financial or otherwise), property, assets, operations,
business, affairs, profitability or prospects of the Corporation;

25

--------------------------------------------------------------------------------


(b)

(i) any inquiry, action, suit, proceeding or investigation (whether formal or
informal) in relation to the Corporation or any of the directors or officers of
the Corporation (including matters of regulatory transgression or unlawful
conduct), is commenced, announced or threatened or any order made by any
federal, provincial, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality including, without
limitation, the TSXV or any securities regulatory authority, or any law or
regulation is enacted or changed which in the opinion of the Agent, acting
reasonably, operates to prevent or restrict the trading of the Units or any
other securities of the Corporation or materially and adversely affects or will
materially and adversely affect the market price or value of the Units or any
other securities of the Corporation; or (ii) if there should develop, occur or
come into effect or existence any event, action, state, condition or major
financial occurrence of national or international consequence (including
terrorism) or any new law or regulation or a change thereof which in the
reasonable opinion of the Agent materially adversely affects, or involves, or
will, or could reasonably be expected to, materially adversely affect, or
involve, the financial markets or the business, operations or affairs of the
Corporation;

    (c)

the state of the financial markets is such that, in the sole opinion of the
Agent, acting reasonably, it would be unprofitable to offer or continue to offer
for sale the Units;

    (d)

any order to cease or suspend trading in any securities of the Corporation is
made, threatened or announced by any securities regulatory authority; or

    (e)

the Corporation is in breach of any material term, condition, covenant or
agreement contained in this Agreement or any representation or warranty given by
the Corporation in this Agreement is or becomes untrue, false or misleading.

7.

Exercise of Termination Right. The right of the Agent to terminate its
obligations under this Agreement is in addition to such other remedies as it may
have in respect of any default, act or failure to act of the Corporation in
respect of any of the matters contemplated by this Agreement. If this Agreement
is terminated by the Agent pursuant to Section 6, there shall be no further
liability on the part of the Agent or of the Corporation to the Agent, except in
respect of any liability which may have arisen or thereafter arise under
Sections 9, 10 and 11.

8.

Survival of Representations and Warranties. All representations and warranties
herein contained or contained in any documents delivered pursuant to this
Agreement and in connection with the transactions herein contemplated shall
survive the purchase and sale of the Units for a period of two years after the
Closing Date, regardless of the Closing of the Offering and regardless of any
investigations which may be carried out by the Agent or on their behalf and
shall not be limited or prejudiced by any investigation made by or on behalf of
the Agent in connection with the purchase and sale of the Units or otherwise. In
this regard, the Agent shall act as trustee for the Purchasers and accept these
trusts and shall hold and enforce such rights on behalf of the Purchasers.
Without any limitation of the foregoing, the provisions contained in this
Agreement in any way related to indemnification or contribution obligations
shall survive and continue, in full force and effect, indefinitely.

26

--------------------------------------------------------------------------------

9.

(a)

Indemnity. The Corporation shall indemnify and save harmless the Agent and any
of its affiliates and Selling Firms (if any) and the directors, officers,
employees, partners, shareholders and agents of the Agent and/or their
affiliates and Selling Firms (if any) (collectively, the “Indemnified Parties”
and each, an “Indemnified Party”) from and against all liabilities, claims,
actions, suits, proceedings, losses (other than loss of profits), costs, damages
and expenses whether joint or several (including the aggregate amount paid in
reasonable settlement of any actions, suits, proceedings or claims) to which the
Indemnified Party may become subject or otherwise involved in any capacity under
any statute or common law or otherwise insofar as such expenses, losses, claims,
damages, liabilities or actions arise out of or are based, directly or
indirectly, upon the performance of professional services rendered to the
Corporation by the Agent or any Indemnified Party hereunder or otherwise in
connection with the Offering, including, without limitation:

  (i)

any breach of any representation or warranty made by the Corporation herein;

        (ii)

any information or statement (except any information or statement relating
solely to the Indemnified Party) contained in any certificate of the Corporation
delivered under this Agreement or pursuant to this Agreement which at the time
and in the light of the circumstances under which it was made contains or is
alleged to contain a misrepresentation;

        (iii)

any omission or alleged omission to state in any certificate of the Corporation
delivered under this Agreement or pursuant to this Agreement any material fact
(except facts relating solely to and based solely upon information provided by
the Indemnified Party), required to be stated in such document or necessary to
make any statement in such document not misleading in light of the circumstances
under which it was made;

        (iv)

any order made or enquiry, investigation or proceedings commenced or threatened
by any securities regulator or other competent authority based upon any untrue
statement or omission or alleged untrue statement or alleged omission or any
misrepresentation or alleged misrepresentation (except a statement or omission
or alleged statement or omission relating solely to and based solely upon
information provided by the Indemnified Party) based upon any failure to comply
with the Securities Laws (other than any failure or alleged failure to comply by
the Indemnified Party), preventing or restricting the trading in or the sale or
distribution of the Units in any of the Designated Provinces; or

        (v)

the non-compliance or alleged non-compliance by the Corporation with any of the
Securities Laws, including the Corporation’s non-compliance with any statutory
requirement to make any document available for inspection,

provided, however, that this indemnity shall not apply to the extent that a
court of competent jurisdiction in a final judgement that has become
non-appealable shall determine that:

27

--------------------------------------------------------------------------------


  (i)

an Indemnified Party has been grossly negligent or dishonest or has committed
any fraudulent act or wilful misconduct in the course of such performance; and

        (ii)

the expenses, losses, claims, damages or liabilities, as to which
indemnification is claimed, were directly caused by the gross negligence,
dishonesty, fraud or wilful misconduct referred to in (i) immediately above.


(b)

Repayment. If the indemnity does not apply pursuant to subparagraphs (i) and
(ii) immediately above, each such Indemnified Party shall immediately reimburse
any funds advanced by the Corporation to such party pursuant to this indemnity.

(c)

Notification of Claims. If any matter or thing contemplated by this Section 9
(any such matter or thing being referred to as a “Claim”) is asserted against an
Indemnified Party, such Indemnified Party will notify the Corporation as soon as
possible of the nature of such Claim and the Corporation shall be entitled (but
not required) to assume the defence of any suit brought to enforce such Claim;
provided, however, that the defence shall be conducted through legal counsel
acceptable to the Indemnified Party, acting reasonably, and that no settlement
of any such Claim may be made by the Corporation or the Indemnified Party
without the prior written consent of the other party, such consent not to be
unreasonably withheld or delayed, and the Corporation shall not be liable for
any settlement of any such Claim unless it has consented in writing to such
settlement.

(d)

Right of Indemnity in Favour of Others. With respect to any Indemnified Party
who is not a party to this Agreement, the Agent shall obtain and hold the rights
and benefits of this Section 9 and Section 10 in trust for and on behalf of such
Indemnified Party.

(e)

Retaining Counsel. In any such Claim, the Indemnified Party shall have the right
to retain other counsel to act on behalf of the Indemnified Party and to
participate in the defence thereof, provided that the fees and disbursements of
such counsel shall be paid by the Indemnified Party unless: (i) the Corporation
and the Indemnified Party shall have mutually agreed to the retention of the
other counsel; (ii) the Corporation fails to assume the defence of such Claim on
behalf of the Indemnified Party within a reasonable period of time of receiving
written notice to assume the defence of such Claim; or (iii) the named parties
to any such Claim (including any added third party) include both the Indemnified
Party and the Corporation and the Indemnified Party shall have been advised by
counsel that representation of the Indemnified Party by counsel for the
Corporation is inappropriate as a result of potential or actual differing
interests of those represented; in each of which cases the Corporation shall not
have the right to assume the defence of such Claim on behalf of the Indemnified
Party but the Corporation shall be liable to pay the reasonable fees and
disbursements of counsel to the Indemnified Party, subject as hereinafter
provided. Where more than one Indemnified Party is entitled to retain separate
counsel in the circumstances described in this Section 9(e), all Indemnified
Parties shall be represented by one separate counsel and the fees and
disbursements of only one separate counsel for all Indemnified Parties shall be
paid by the Corporation unless otherwise agreed to by the Corporation.

10.

(a)

Contribution. In order to provide for a just and equitable contribution in
circumstances in which the indemnity provided in Section 9 would otherwise be
available in accordance with its terms but is, for any reason, held to be
unavailable to or unenforceable by the Agent or enforceable otherwise than in
accordance with its terms, the Corporation and the Agent shall contribute to the
aggregate of all claims, expenses, costs and liabilities (including any legal
expenses reasonably incurred by the Indemnified Party in connection with any
claim which is the subject of this section) and all losses (other than loss of
profits) of a nature contemplated in Section 9 in such proportions as are
appropriate to reflect not only the relative benefits received by the
Corporation on the one hand and the Agent on the other hand, but also the
relative fault of the Corporation and the Agent, as well as any relevant
equitable consideration. However, no party who has engaged in any fraud,
fraudulent misrepresentation, wilful misconduct or negligence shall be entitled
to claim contribution from any Person who has not engaged in such fraud,
fraudulent misrepresentation, wilful misconduct or negligence.

28

--------------------------------------------------------------------------------

(b)

Right of Contribution in Addition to Other Rights. The rights to contribution
provided in this Section 10 shall be in addition to and not in derogation of any
other right to contribution which the Agent may have by statute or otherwise at
law.

(c)

Calculation of Contribution. In the event that the Corporation may be held to be
entitled to contribution from the Agent under the provisions of any statute or
at law, the Corporation shall be limited to contribution in an amount not
exceeding the lesser of:

  (i)

the portion of the full amount of the loss or liability giving rise to such
contribution for which the Agent is responsible, as determined in subsection
10(a) above; and

        (ii)

the amount of the aggregate fee actually received by the Agent from the
Corporation under this Agreement.

(d)

Notice. If the Agent has reason to believe that a claim for contribution may
arise, it shall give the Corporation notice of such claim in writing, as soon as
reasonably possible, but failure to notify the Corporation shall not relieve the
Corporation of any obligation which it may have to the Agent under this
subsection.

11.

Expenses. The Corporation shall pay all of its own expenses in connection with
the Offering, including, without limitation, all expenses of or incidental to
the creation, issue, sale or distribution of the Units, the fees and expenses of
the Corporation’s counsel and all costs incurred in connection with the
preparation of documents or certificates relating to the Offering. The
Corporation shall also pay against invoices: (i) all reasonable out-of-pocket
costs incurred by the Agent in connection with the Offering, to a maximum of
$20,000 (excluding applicable taxes); and (ii) all fees, disbursements and taxes
of the Agent’s counsel, to a maximum of $30,000 (excluding disbursements and
applicable taxes), in each case whether or not the Offering is completed. With
respect to the fees, disbursements and taxes of the Agent’s counsel, the Agent
acknowledges receipt from the Corporation of a non-refundable work fee in the
amount of $10,000 and agrees that such amount may be credited against any
amounts otherwise owing to the Agent by the Corporation in respect of such fees,
disbursements and taxes under this Section 11.

29

--------------------------------------------------------------------------------

12.

Advisory Services. The Corporation (on its own behalf and on behalf of any of
its Subsidiaries) hereby grants to the Agent and Canaccord the exclusive right
to provide (or to have any of their respective Subsidiaries or affiliates
provide) any and all investment banking/financial advisory services of a nature
customarily provided by an investment banking firm (the “Advisory Services”)
which the Corporation (or any of its Subsidiaries, as applicable) determines
that it requires during the period of twenty-four (24) months following the
Closing Date (the “Exclusivity Period”). During the Exclusivity Period, the
Corporation shall promptly notify the Agent in writing of its requirements for
Advisory Services from time to time and the Corporation shall negotiate in good
faith with the Agent and Canaccord, the financial terms and any other terms and
conditions on which such Advisory Services are to be provided, all of which
shall be set forth in a separate advisory services agreement among the
Corporation, the Agent and Canaccord. During the Exclusivity Period, the
Corporation shall not engage any party other than the Agent and Canaccord to
provide Advisory Services without the express written consent of the Agent.

13.

Advertisements. The Corporation acknowledges that the Agent shall have the right
after Closing, subject always to subsections 1(a) and (c) and 3(b) of this
Agreement, at their own expense, subject to the prior consent of the
Corporation, such consent not to be unreasonably withheld or delayed, to place
such advertisement or advertisements relating to the purchase and sale of the
Units contemplated herein as the Agent may consider desirable or appropriate and
as may be permitted by applicable law. The Corporation and the Agent each agree
that they will not make or publish any advertisement in any media whatsoever
relating to, or otherwise publicize, the transaction provided for herein so as
to result in any exemption from the prospectus and registration or other similar
requirements under applicable securities legislation in any of the provinces of
Canada or any other jurisdiction in which the Units shall be offered and sold
being unavailable in respect of the sale of the Units to prospective purchasers.

14.

Notices. Unless otherwise expressly provided in this Agreement, any notice or
other communication to be given under this Agreement (a “notice”) shall be in
writing addressed as follows:

(a)

if to the Corporation, to:

BE Resources Inc.
107 Hackney Circle
Elephant Butte, New Mexico
U.S.A. 87935

Attention: David Q. Tognoni
Facsimile: (575) 744-5801

with a copy to (which shall not constitute notice hereunder):

Fraser Milner Casgrain LLP
1 First Canadian Place
100 King Street West
Toronto, Ontario M5X 1B2

30

--------------------------------------------------------------------------------

Attention: Jenny Chu Steinberg
Facsimile: (416) 863-4592

(e)

if to the Agent, to:

MGI Securities Inc.
26 Wellington Street East, Suite 900
Toronto, Ontario M5E 1S2

Attention: James Andrews, Chief Financial Officer
Facsimile: (416) 864-6485

with a copy to (which shall not constitute notice hereunder):

Wildeboer Dellelce LLP
8th Floor, 365 Bay Street
Toronto, Ontario M5H 2V1

Attention: Peter Simeon
Facsimile: (416) 361-1790

or to such other address as any of the parties may designate by notice given to
the others.

Each notice shall be personally delivered to the addressee or sent by facsimile
transmission to the addressee and: (i) a notice which is personally delivered
shall, if delivered on a Business Day, be deemed to be given and received on
that day and, in any other case, be deemed to be given and received on the first
Business Day following the day on which it is delivered; and (ii) a notice which
is sent by facsimile transmission shall be deemed to be given and received on
the first Business Day following the day on which it is sent.

15.

Confidentiality. The Agent will establish reasonable procedures to hold in
confidence all information received by it from the Corporation which has not
been generally disclosed to the public and will not knowingly disclose such
information, except as required in its opinion, acting reasonably, to discharge
its obligations under this Agreement or under applicable law or regulatory
policy.

16.

Time of the Essence. Time shall, in all respects, be of the essence hereof.

17.

Canadian Dollars. All references herein to dollar amounts are to lawful money of
Canada.

18.

Headings. The headings contained herein are for convenience only and shall not
affect the meaning or interpretation hereof.

19.

Singular and Plural, etc. Where the context so requires, words importing the
singular number include the plural and vice versa, and words importing gender
shall include the masculine, feminine and neuter genders.

31

--------------------------------------------------------------------------------

20.

Entire Agreement. This Agreement constitutes the only agreement between the
parties with respect to the subject matter hereof and shall supersede any and
all prior negotiations and understandings, including, without limitation, the
Engagement Letter. This Agreement may be amended or modified in any respect by
written instrument only.

21.

Severability. The invalidity or unenforceability of any particular provision of
this Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

22.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein.

23.

Successors and Assigns. The terms and provisions of this Agreement shall be
binding upon and enure to the benefit of the Corporation, the Agent and the
Purchasers (as contemplated under the Subscription Agreements) their respective
executors, heirs, successors and permitted assigns; provided that, this
Agreement shall not be assignable by any party without the prior written consent
of the others.

24.

Further Assurances. Each of the parties hereto shall do or cause to be done all
such acts and things and shall execute or cause to be executed all such
documents, agreements and other instruments as may reasonably be necessary or
desirable for the purpose of carrying out the provisions and intent of this
Agreement.

25.

Effective Date. This Agreement is intended to and shall take effect as of the
date first set forth above, notwithstanding its actual date of execution or
delivery.

26.

Language. The parties hereby acknowledge that they have expressly required this
Agreement and all notices, statements of account and other documents required or
permitted to be given or entered into pursuant hereto to be drawn up in the
English language only. Les parties reconnaissent avoir expressment demandées que
la présente convention ainsi que tout avis, tout état de compte et tout autre
document a être ou pouvant etre donné ou conclu en vertu des dispositions des
présentes, soient rédigés en langue anglaise seulement.

27.

Counterparts and Facsimile Copies. This Agreement may be executed in any number
of counterparts and by facsimile, which taken together shall form one and the
same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

32

--------------------------------------------------------------------------------

If the Corporation is in agreement with the foregoing terms and conditions,
please so indicate by executing a copy of this Agreement where indicated below
and delivering the same to the Agent.

Yours very truly,

MGI SECURITIES INC.

Per: /s/James Andrews                   
        Authorized Signing Officer

The foregoing is hereby accepted on the terms and conditions therein set forth.

DATED as of the 18th day of June, 2010.

BE RESOURCES INC.

Per: /s/David Tognoni                    
        Authorized Signing Officer

33

--------------------------------------------------------------------------------